FILED

IN THE UNITED STATES DISTRICT COURT

MAY 07 2019
FOR THE DISTRICT OF MONTANA slerke US istrict Court
BILLINGS DIVISION District OF Montana
illings
UNITED STATES OF AMERICA,
CR 18-74-BLG-SPW

Plaintiff,
vs. ORDER
GIOVANNI RODRICK SHAWL,

Defendant.

 

 

Upon the United States’ Unopposed Motion for Witness to Appear Via
Telephone (Doc. 52), and for good cause appearing,
IT IS HEREBY ORDERED that the motion is GRANTED. Agent Jamie

Schillinger may testify via telephone at the motion hearing on May 10, 2019 at

10:30 a.m.

IT IS FURTHER ORDERED that the United States shall make all the
necessary telephonic arrangements with the Court IT staff.

The clerk is directed to notify counsel of the entry of this Order.

fA
DATED this _@ ” day of May, 2019.

SUSAN P. WATTERS
United States District Judge
